Citation Nr: 1017819	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  09-06 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Propriety of the severance of entitlement to compensation 
benefits under 38 U.S.C.A. § 1151 for a right calf 
eschar/pressure sore.

2.  Entitlement to an evaluation in excess of 30 percent for 
a right cornea scar.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1953 to April 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2008 and June 2008 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The decision granting entitlement to compensation under 
38 U.S.C.A. § 1151 for headaches was not clearly and 
unmistakably erroneous.

2.  The Veteran's right cornea scar is manifested by pupil 
irregularity and vision loss, with best corrected visual 
acuity of 20/200 in the right eye.


CONCLUSION OF LAW

1.  Severance of entitlement to compensation under 38 
U.S.C.A. § 1151 for headaches was not proper.  38 U.S.C.A. §§ 
1151, 5107; 5109A (West 2002); 38 C.F.R. §§ 3.105(d), 3.361 
(2009).

2.  The criteria for an evaluation in excess of 30 percent 
for the Veteran's right cornea scar have not been met.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.25, 4.83, 4.83a, 4.84a, 
Diagnostic Code 6077 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all of the evidence 
submitted by the Veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The Veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the Veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the VCAA require VA to notify claimants and 
their representatives of any information that is necessary to 
substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159(b), 3.326(a).  

With regard to the issue of the propriety of the severance of 
entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for a right calf eschar/pressure sore, the Board is granting 
in full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  The Board notes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008, and several portions of the revisions are pertinent 
to the claim at issue.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

In this case, VA has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).  A letter dated in 
January 2008 informed the Veteran of the information 
necessary to substantiate his claim for an increased rating.  
He was also informed of the evidence VA would seek on his 
behalf and the evidence he was expected to provide.  See 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2009); Quartuccio, at 187.  The letter also included 
information with regard to the assignment of a disability 
rating and effective date.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

With regard to the Veteran's increased rating claim, the 
Board is aware of the Court's recent decision in Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008) [holding that for an 
increased- compensation claim, section § 5103(a) requires, at 
a minimum, that VA notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life].  However, 
the Court's decision in Vazquez-Flores was recently vacated 
by the United States Court of Appeals for the Federal 
Circuit.  See Vazquez-Flores v. Shinseki, 580 F. 3d. 1270 
(Fed. Cir. 2009). 

Further, the Veteran's service treatment records and 
pertinent post-service medical records have been obtained, to 
the extent available.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2009).  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See Green v. Derwinski, 1 Vet. App. 121 (1991).  In this 
case, the Veteran was most recently afforded a VA examination 
pertaining to his claim for an increased rating in January 
2008.  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  See Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The VA opinion obtained in 
this case is adequate, as it is predicated on a reading of 
pertinent medical records and is responsive to the medical 
questions raised in this case.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination with respect to these issue on appeal has been 
met.  See 38 C.F.R. § 3.159(c) (4) (2009).  The opinion is 
thorough and supported by the record.  The opinion noted 
above is therefore adequate upon which to base a decision.  
Further, the duty to assist does not require that a claim be 
remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  See 
VAOPGCPREC 11-95.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).




II. Severance of entitlement to compensation benefits under 
38 U.S.C.A. § 1151

In October 2000, following treatment at the St. Louis VA 
Medical Center (VAMC) and the St. Louis University Hospital, 
the Veteran developed a postoperative complication of a right 
calf ulcer which resulted in sensory deficit and motor 
deficit to the right lower extremity.  At the time of his 
operation, the Veteran presented with coronary artery disease 
(CAD), diabetes, hypertension, and peripheral vascular 
disease.  See VA outpatient report, November 17, 2000.

In a May 2003 rating decision, the RO granted entitlement to 
compensation benefits under 38 U.S.C.A. § 1151 for a right 
calf eschar/pressure sore.  Compensation is payable under 
this law when the Veteran has some additional disability 
resulting from VA hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, 
or participation in a compensated work therapy program, and 
the additional disability is caused by some carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part.  See 38 U.S.C.A. § 
1151; 38 C.F.R. § 3.361 (2009).

Law and regulations provide that VA decisions may be revised 
where clear and unmistakable error is shown in the challenged 
decision.  See 38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105 (2009).  
A decision to sever benefits is, in essence, a decision to 
revise a prior decision that awarded benefits because clear 
and unmistakable error was found in that decision.  
Therefore, in order to server, VA bears the burden in proving 
that the decision that awarded the benefit was "clearly and 
unmistakably erroneous."  See 38 C.F.R. § 3.105(d) (2009).  
This standard of proof requires that VA establish that the 
record "compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error."  See Fugo v. Brown, 6 Vet. 
App. 40 (1993).

The Board notes that there are certain due process rights 
attached to the revision of a prior VA decision, including 60 
days notice, via a rating decision, of the proposed action 
and the opportunity for a hearing on the matter.  See 38 
C.F.R. § 3.105 (2009).  The Veteran's due process rights were 
respected in this case.  He was notified of the proposed 
action via a February 2008 letter.  He was notified of the 
final action of severance in a June 2008 rating decision.

After reviewing the May 2003 decision that granted 
entitlement to 38 U.S.C.A. § 1151 benefits for a right calf 
eschar/pressure sore, the Board does not find that this 
decision was clearly and unmistakably erroneous.

The Board notes that the Veteran underwent cardiac surgery in 
October 2000, described in greater detail below.  Following 
that procedure, postoperative complications included catheter 
placement in the right pulmonary artery, deep vein thrombosis 
in the right lower leg.  The procedure was complicated by 
acute ischemia.  See VA outpatient reports, October 31, 2000; 
November 7, 2000; November 21, 2000; 

The May 2003 decision was based, in large part, on a VA 
medical opinion dated April 2003.  The examiner reviewed the 
Veteran's claims file and discussed the Veteran's medical 
history.  It was noted that the Veteran was hospitalized at 
the St. Louis Cochran VAMC in October 2000.  The Veteran had 
known coronary artery disease (CAD) and underwent a cardiac 
catheterization with attempted stent placement.  The Veteran 
subsequently developed acute coronary artery syndrome and was 
transferred to St. Louis University Hospital.  While there, 
he underwent a coronary artery bypass graft (CABG).  The 
Veteran was later transferred back to the VAMC.  A 
postoperative complication of a right calf ulcer, as well as 
a right groin infection, ensued.  The Veteran reported that, 
at the time, the groin infection was treated with antibiotics 
and wound care, and healed in approximately six months.  As 
for the right calf ulcer, the Veteran maintained that it 
required eventual debridement (also at St. Louis University 
Hospital).  The Veteran noted that this wound took one year 
to heal.

The Veteran denied ongoing problems with right groin pain or 
residual infection.  He complained of weakness in the right 
lower extremity, status post gastrocnemius debridement.  
Numbness on the left calf distally, on the right lower 
extremity, was also reported.  He noted that he was diagnosed 
with diabetes ten years prior, and also had a right toe ulcer 
for approximately one year.  The examiner noted that the 
Veteran was diagnosed with a "pressure ulcer" on the right 
calf at the time of discharge in 2000.  

On examination, the Veteran presented with a healed right 
calf ulcer with sensory deficit and motor deficit to the 
right lower extremity.  The examiner opined that this 
disability was permanent and more likely than not the result 
of the ulcer and surgical complications.  The examiner 
further stated that, in their medical opinion, the right leg 
conditions of right groin infection, as well as the right 
calf ulcer and resulting right leg disability, were not a 
necessary consequence of treatment.  See VA examination 
report, April 21, 2003.

Following the receipt of an additional disability claim, 
pertaining to an amputation of a toe in 2007, an additional 
medical opinion was provided in December 2007.  The examiner 
noted that the Veteran was a diabetic with peripheral 
vascular disease (PVD)  who required emergency cardiac bypass 
surgery in 2000.  The examiner referenced the Veteran's 
cardiac surgery in October 2000, and it was noted that all 
procedures were indicated, appropriate, and performed in a 
satisfactory manner.  It was further noted that the Veteran 
developed acute thrombosis of the femoral artery, as a result 
of the intra-aortic balloon placement during his CABG, 
resulting in acute limb ischemia requiring thrombectomy to 
restore circulation.  The examiner then noted that the 
Veteran developed a pressure ulcer over the lateral aspect of 
the left or over the lateral compartment.  It was further 
noted that this was an area that is subject to some pressure 
when a patient is lying in bed, but there "has to be some 
ischemia also" to cause tissue necrosis and ulceration.  
Therefore, the examiner stated that the lateral leg eschar, 
or tissue necrosis, was a combination of pressure and 
ischemia.

The examiner asserted that the ischemic events of 2000, and 
later in 2007, occurred during treatment of known 
complications, resulting from an indicated treatment 
procedure that started at the St. Louis VAMC.  It was further 
noted that there was no evidence of any negligent or improper 
VA care.  Instead, the pressure ulcer was not in one of the 
typical sites where pressure is the dominant factor.  
Therefore, the examiner opined that acute leg ischemia was 
"probably as important if note more important than pressure 
alone."  To support this conclusion, the examiner referenced 
the following (with relation to the question at issue):  (1) 
the Veteran's right calf eschar which developed after 
treatment in October 2000 was due to right lower leg PVD and 
pressure; (2) the right calf eschar resulted from both 
ischemia and pressure; (3) the right calf eschar was partly 
related to the ischemia cased by thrombosis of the common 
femoral artery after placement of an intra-aortic balloon 
pump for the CABG; (4) the right calf eschar was not 
primarily related to any negligent or improper VA care, error 
in judgment, of fault during VA care as it occurred fairly 
acutely; (5) the right calf eschar developed in an unusual 
site for pressure ulcers, and it developed fairly rapidly, so 
there was no clear-cut, foreseeable event; and (6) there was 
a definite ischemic event in 2000 that resulted in tissue 
necrosis.  See Examination Report, December 11, 2007.

In reliance of this opinion, the RO found in June 2008 that 
the evidence did not show that the Veteran's a right calf 
eschar/pressure sore was the result of any negligent care 
provided by the VAMC.  Instead, the RO stated that the 
Veteran's right leg ischemia, and subsequent right calf 
eschar, was due to care following the CABG at St. Louis 
University Hospital.  While the fact that the Veteran 
incurred an additional disability after treatment has not 
been disputed, the RO insisted that, according to the 
vascular specialist's opinion above, all complications of the 
right lower leg were known complications of the procedures 
the Veteran underwent, and  his disability was not due to 
improper or negligent care provided by the VAMC.  Although 
the May 2003 rating decision that granted benefits did not 
make specific findings regarding each of these theories, it 
did cite the requirements under the law and regulations in 
granting the benefit.  Inherently, then, the RO in May 2003 
found both a relationship to treatment for the injury and 
fault on the part of VA.

The Board cannot find clear and unmistakable error in the May 
2003 findings.  Although the December 2007 opinion stands in 
contrast to the opinion of April 2003, finding that the VAMC 
was not negligent or at fault with regard to the Veteran's 
right calf disorder, the Board notes that many assertions 
within the 2007 opinion are speculative in nature.  For 
example, the examiner noted that there "has to be some 
ischemia also" to cause tissue necrosis and ulceration of 
the area in question [emphasis added].  The examiner further 
opined that acute leg ischemia was "probably as important if 
note more important than pressure alone," and that his ulcer 
was not in a typical site where pressure is the dominant 
factor [emphasis added].  While the examiner clearly reviewed 
the record in detail, providing a very concise analysis of 
the issue on appeal, the ultimately equivocal nature of the 
suppositions leading to the final opinion do not point to 
error in the May 2003 decision.  Further, the December 2007 
examiner did note that the Veteran's right calf eschar was 
the result of treatment rendered, in part, by the VAMC (even 
though the initial procedure was completed at a different 
facility), though the examiner opined that such complications 
were normal and not the result of VA negligence, fault, or 
error.  As such, the latter opinion represents a contrasting 
medical opinion, and nothing more.  While that opinion may be 
more probative than the first, due in part to the expertise 
of the examiner and the very detailed, well-reasoned opinion, 
the contrasting nature of the opinion alone does not 
demonstrate that the May 2003 rating decision was clearly and 
unmistakably erroneous.  

Therefore, it was reasonable for VA to conclude, as it did in 
May 2003, that VA care had resulted in the Veteran's right 
calf eschar.  Taking all pertinent evidence of record into 
account, the May 2003 RO finding of VA fault is not clearly 
and unmistakably erroneous.

The Board stresses that in deciding whether or not to reverse 
the June 2008 decision to sever, the question is not whether 
one agrees with the conclusions of the May 2003 rating 
decision, but rather whether VA met its burden in June 2008 
of showing that the May 2003 RO conclusions could not be 
reasonably supported and hence were clearly and unmistakably 
erroneous.  Here, VA did not show clear and unmistakable 
error in the May 2003 decision awarding benefits.  The Board 
does not find error in the May 2003 decision, and sees no 
basis for the June 2008 decision to sever benefits.  The 
benefits under 38 U.S.C.A. § 1151 for a right calf 
eschar/pressure sore must be restored.

III. Increased Rating

The Veteran is seeking an increased disability evaluation in 
excess of 30 percent for his service-connected right cornea 
scar.  

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2009).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the Veteran's 
condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(2002).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
Veteran.  See 38 C.F.R. § 4.3 (2009). 

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim, a practice known as a "staged rating."  See 
Fenderson v. West, 12 Vet. App 119 (1999).  The Court has 
also held that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant 
temporal focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.  Id.  In this case, the 
evidence of record does not establish additional, distinct 
time periods where the Veteran's service-connected disability 
resulted in symptoms that would warrant staged ratings.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with    38 
C.F.R. § 4.25 (2009).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant 
may not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 
1155).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  However, if a Veteran has 
separate and distinct manifestations attributable to the same 
injury, they should be compensated under different diagnostic 
codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning 
v. Brown, 4 Vet. App. 225, 230 (1993).

Assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case," Butts v. 
Brown, 5 Vet. App. 532, 538 (1993), and one Diagnostic Code 
may be more appropriate than another based on such factors as 
an individual's relevant medical history, the current 
diagnosis, and demonstrated symptomatology.  Any change in 
Diagnostic Code by a VA adjudicator must, however, be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2009).  

The Veteran's eye disability has been evaluated under 38 
C.F.R. § 4.84a, Diagnostic Code 6077.  The regulations for 
the rating of eye disabilities were recently amended.  
However, the new rating criteria are applicable to 
applications for benefits received by VA on or after December 
10, 2008.  Here, however, the Veteran's claim is dated May 
2007.  Therefore, the new rating criteria are not for 
application.  See Notice, 73 Fed. Reg. 66543, 66544 (November 
10, 2008). 

Under the old criteria, the severity of visual acuity loss is 
determined by applying the criteria set forth at 38 C.F.R. § 
4.84a.  Under these criteria, impairment of central visual 
acuity is evaluated from noncompensable to 100 percent based 
upon the degree of the resulting impairment of visual acuity.  
38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079.  The 
percentage evaluation will be found from Table V by 
intersecting the horizontal row appropriate for the Snellen 
index for one eye and the vertical column appropriate to the 
Snellen index of the other eye.  38 C.F.R. § 4.83a, Table V.

Visual impairment is evaluated based on impairment of visual 
acuity (excluding developmental errors of refraction), visual 
field, and muscle function. 38 C.F.R. § 4.75.  In evaluating 
a service-connected disorder in one eye only, visual acuity 
should be evaluated as though the other eye has visual acuity 
of 20/40.  38 C.F.R. § 4.75(c).  For impairment of visual 
acuity in a single service-connected eye to warrant a 
compensable rating, the service-connected eye must have 
corrected visual acuity of 20/50 or worse.  38 C.F.R. § 4.79, 
Diagnostic Code 6066.

When only one eye's disability is recognized as entitled to 
compensation, the maximum evaluation for total loss of vision 
of that eye is 30 percent, unless there is (a) blindness in 
the other nonservice-connected eye; (b) enucleation of the 
service-connected eye; or (c) serious cosmetic defect of the 
service-connected eye.  38 C.F.R. §§ 3.383, 4.80.

In rating impairment of visual acuity, the best distant 
vision obtainable after best correction with glasses will be 
the basis of rating, except in cases of keratoconus in which 
contact lenses are medically required.  38 C.F.R. § 4.75.

Loss of use or blindness of one eye, having only light 
perception, will be held to exist when there is inability to 
recognize test letters at one foot and when further 
examination of the eyes reveals that perception of objects, 
hand movements, or counting fingers cannot be accomplished at 
distances less than three feet.  See 38 C.F.R. §§ 
3.350(a)(4), 4.79 (2009).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

Eye impairment otherwise is rated on the basis of impairment 
of central visual acuity.  Diagnostic Codes 6061-6079 contain 
the criteria to evaluate impairment of central visual acuity.  
A non-compensable disability rating is warranted for 
impairment of central visual acuity when vision in both eyes 
is correctable to 20/40.  See 38 C.F.R. § 4.84a, (2009).

A 10 percent disability rating is warranted for impairment of 
central visual acuity in the following situations: (1) when 
vision in one eye is correctable to 20/50 and vision in the 
other eye is correctable to 20/40; (2) when vision in both 
eyes is correctable to 20/50; (3) when vision in one eye is 
correctable to 20/70 and vision in the other eye is 
correctable to 20/40; or (4) when vision in one eye is 
correctable to 20/100 and vision in the other eye is 
correctable to 20/40.  See 38 C.F.R. § 4.84a, Diagnostic 
Codes 6078, 6079 (2009).

A 20 percent disability rating is warranted for impairment of 
central visual acuity in the following situations: (1) when 
vision in one eye is correctable to 20/70 and vision in the 
other eye is correctable to 20/50; (2) when vision in one eye 
is correctable to 20/100 and vision in the other eye is 
correctable to 20/50; (3) when vision in one eye is 
correctable to 20/200 and vision in the other eye is 
correctable to 20/40; or (4) when vision in one eye is 
correctable to 15/200 and vision in the other eye is 
correctable to 20/40.  See 38 C.F.R. § 4.84a, Diagnostic 
Codes 6077, 6078 (2009).

A 30 percent evaluation will be assigned where: (1) corrected 
visual acuity in both eyes is 20/70; (2) corrected visual 
acuity in one eye is 20/100 and the other eye is 20/70; (3) 
corrected visual acuity in one eye is 20/200 in one eye and 
20/50 in the other eye; (4) corrected visual acuity in one 
eye is 15/200 and 20/50 in the other eye; (5) corrected 
visual acuity in one eye is 10/200 and 20/40 in the other 
eye; (6) corrected visual acuity in one eye is 5/200 and 
20/40 in the other eye ; or (7) blindness of one eye and 
corrected vision to 20/40 in the other eye.  See 38 C.F.R. § 
4.84a, Diagnostic Codes 6070, 6074, 6076, 6077, 6078 (2009).

A 40 percent evaluation will be assigned where: (1) corrected 
visual acuity of one eye is to 20/200 and 20/70 in the other 
eye; (2) corrected visual acuity of one eye is to 15/200 and 
20/70 in the other eye; (3) corrected visual acuity in one 
eye is to 10/200 and 20/50 in the other eye; (4) corrected 
visual acuity is to 5/200 in one eye and 20/50 in the other 
eye; or (5) blindness or anatomical loss of one eye and 
corrected vision in the other eye to 20/50 and 20/40, 
respectively, in the other eye.  See 38 C.F.R. § 4.84a, 
Diagnostic Codes 6066, 6070, 6073, 6076 (2009).

A 50 percent evaluation will be assigned where: (1) corrected 
visual acuity is to 20/100 in both eyes; (2) corrected visual 
acuity is to 10/200 in one eye and to 20/70 in the other eye; 
(3) corrected visual acuity is to 5/200 in one eye and 20/70 
in the other eye; or (4) blindness or anatomical loss of one 
eye and corrected vision in the other eye to 20/70 and 20/50, 
respectively.  See 38 C.F.R. § 4.84a, DCs, 6065, 6069, 6073, 
6076, 6078 (2009).

A 60 percent evaluation will be assigned where: (1) corrected 
visual acuity of one eye is to 20/200 and the other eye is 
20/100; (2) corrected visual acuity of one eye is to 15/200 
and the other eye is to 20/100; (3) corrected visual acuity 
of one eye is to 10/200 and the other eye is to 20/100; (4) 
corrected visual acuity of one eye is to 5/200 and the other 
eye is to 20/100; or (5) blindness or anatomical loss of one 
eye and corrected vision in the other eye to 20/100 or 20/70 
or 20/100, respectively.  See 38 C.F.R. § 4.84a, Diagnostic 
Codes 6065, 6069, 6073, 6076 (2009).

The extent of visual field contraction in each eye is 
determined by recording the extent of the remaining visual 
field in each of the eight 45 degree principal meridians.  
The number of degrees lost is determined at each meridian by 
subtracting the remaining degrees from the normal visual 
fields given in Table III.  The degrees lost are then added 
together to determine the total degrees lost.  This is 
subtracted from 500.  The difference represents the total 
remaining degrees of visual field.  The difference divided by 
8 represents the average contraction for rating purposes.  38 
C.F.R. § 4.76a.

According to Table III in 38 C.F.R. § 4.76a, the normal 
visual field extent at the 8 principal meridians, in degrees, 
is: temporally, 85; down temporally, 85; down, 65; down 
nasally, 50; nasally, 60; up nasally, 55; up, 45; up 
temporally, 55.  The total visual field is 500 degrees.

DC 6080 provides that bilateral concentric contraction of the 
visual field to 60 degrees but not to 45 degrees warrants a 
20 percent rating or is rated as equivalent to visual acuity 
of 20/50.  Bilateral concentric contraction to 45 degrees but 
not to 30 degrees warrants a 30 percent rating or is rated as 
equivalent to visual acuity of 20/70.  Bilateral concentric 
contraction to 30 degrees but not to 15 degrees warrants a 50 
percent rating, or is rated as equivalent to visual acuity of 
20/100.  Bilateral concentric contraction to 15 degrees but 
not to 5 degrees warrants a 70 percent rating, or is rated as 
equivalent to visual acuity of 20/200.  Bilateral concentric 
contraction to 5 degrees warrants a 100 percent rating, or is 
rated as equivalent to visual acuity of 5/200.  Bilateral 
loss of the nasal half of the visual field warrants a 20 
percent rating, or is rated as equivalent to visual acuity of 
20/50, while bilateral loss of the temporal half of the 
visual field is evaluated as 30 percent disabling or as 
equivalent to visual acuity of 20/70.  38 C.F.R. § 4.84a, DC 
6080.

The rating schedule recognizes that a veteran's visual acuity 
may fall between the specified Snellen's test levels.  In 
applying the rating for impairment of visual acuity, a person 
not having the ability to read at any one of the scheduled 
steps or distances, but reading at the next scheduled step or 
distance, is to be rated as reading at this latter step or 
distance.  For example, a person who can read at 20/100 but 
cannot at 20/70 should be rated as seeing at 20/100.  38 
C.F.R. § 4.83.

A January 2008 VA examination ion report noted that the 
Veteran's best-corrected right eye visual acuity was 20/200.  
While a cataract in the left eye was diagnosed, it was not 
likely that a right eye cataract was present at that time.  
See VA examination report, January 17, 2008.

During the Veteran's most recent VA examination, his best 
corrected distance and near vision was 20/200.  Because the 
left eye is not service-connected, that eye is assigned a 
visual acuity of 20/40.  While cataracts were diagnosed, the 
examiner stated that this disorder was not likely related to 
trauma.  See VA examination report, December 23, 2009.

Although the Board has reviewed many VA outpatient treatment 
records, the findings above represent the worst visual acuity 
ratings during the appellate period.

This medical evidence does not satisfy the requirements for 
an evaluation in excess of 30 percent.  Visual field 
measurements in accordance with 38 C.F.R. § 4.76 were not 
made, thus, evaluation under Diagnostic Code 6080 is not 
warranted.  The highest levels of impairment of visual 
acuity, 20/200 and 20/40, when combined in Table V, yield an 
evaluation of 20 percent.  38 C.F.R. § 4.84a, Diagnostic Code 
6077.  

As the medical evidence does not reveal any visual impairment 
more severe than 20/200 and 20/40, a higher evaluation on the 
basis of central visual acuity impairment is not warranted.  
38 C.F.R. § 4.84a, Diagnostic Codes 6061-6079.  Although the 
Veteran's most recent VA examination demonstrates symptoms 
that do not rise to the level of a 30 percent disability 
rating, since that 30 percent rating has been in effect for 
more than 20 years, the rating is protected, by law, against 
reduction.  38 C.F.R. § 3.951 (2009).

Uveitic glaucoma was noted during the appellate period.  
Therefore, an evaluation in excess of 30 percent on the basis 
of glaucoma is not warranted.  38 C.F.R. § 4.84a, Diagnostic 
Code 6012 (2009).

Evaluations in excess of 30 percent are also available under 
the diagnostic codes evaluating tuberculosis of the eye and 
malignant new growths of the eyeball, however, neither of 
these conditions have been demonstrated in the record during 
this appeal and, thus, a higher evaluation under either of 
the diagnostic codes evaluating these disabilities is not 
warranted.  38 C.F.R. § 4.84a, Diagnostic Codes 6010, 6014.

Absent clinical findings supporting higher ratings, the 
preponderance of the evidence is against entitlement to an 
evaluation in excess of 30 percent for a right corneal scar.  
The benefit- of-the-doubt doctrine is therefore not for 
application, and the claim must be denied as to this period 
of the appeal.  See Gilbert.

Finally, a review of the record reveals that the RO did not 
refer the evaluation of the Veteran's right cornea scar to 
the VA Under Secretary for Benefits or the Director, VA 
Compensation and Pension Service for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2009).  
That regulation provides that to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Under Secretary for Benefits or the Director, VA 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  

There is a three-step analysis for determining whether an 
extraschedular evaluation is appropriate. Thun v. Peake, 22 
Vet. App. 111 (2008).  First, there must be a comparison 
between the level of severity and symptomatology of the 
Veteran's service-connected disability and the established 
criteria found in the rating schedule to determine whether 
the Veteran's disability picture is adequately contemplated 
by the rating schedule. Id.  If the rating criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.

It is not necessary, in this case, to go any further than the 
first step of the Thun analysis for either disability on 
appeal.  Regarding the Veteran's claims for a higher 
disability rating for a right cornea scar, the rating 
criteria are not inadequate.  A higher rating is available, 
however the Veteran simply does not meet those criteria.     

Accordingly, the Veteran's claim for a rating in excess of 30 
percent for a right cornea scar is denied.


ORDER

Severance of entitlement to compensation under 38 U.S.C.A. § 
1151 for a right calf eschar/pressure sore was not proper, 
and restoration of the benefit is granted.

Entitlement to an evaluation in excess of 30 percent for a 
right cornea scar is denied.


____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


